Citation Nr: 9932048	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-01 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from June 1965 to June 
1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida, (hereinafter RO) from a June 1996 Rating Decision 
denying service connection for right knee or right ankle 
disability.


FINDINGS OF FACT

1. There is no competent medical evidence of a current right 
ankle disability. 

2.  There is no competent medical evidence, which establishes 
a relationship between any current right knee disorder and 
the veteran's military service. 


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for right 
ankle disability is not well grounded.  38 U.S.C.A. § 5107 
(a) (West 1991). 

2.  The claim for entitlement to service connection for right 
knee disability is not well grounded.  38 U.S.C.A. § 5107 (a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. FACTUAL BACKGROUND

The veteran's entrance medical examination on June 1965 
showed no evidence of a right ankle or right knee disability.  
The veteran was seen at the dispensary in July 1965 for 
complaints of pain and swelling in his right ankle.  The 
examiner noted some swelling.  The diagnosis was strained 
tendon.  He was seen later in July 1965 for pain and swelling 
in the right ankle.  The veteran was given an ace wrap and 
given light duty for two days.

In January of 1967 the veteran was seen for complaints of 
continual pain and occasional limited motion of his right 
knee.  Pain on hyperextension of the right knee was noted, 
and an ace wrap was prescribed and the veteran was told to 
return if the pain persisted.

In February 1967 the veteran again complained of right knee 
pain and stiffness in the joint.  There was no history of any 
trauma.  It was noted that there was no effusion or swelling 
and that the knee was grossly stable.  The examiner stated 
that in the absence of trauma he doubted that the veteran had 
internal derangement and that it was probably a transient 
condition or chondromalacia.  

In January 1997, the veteran submitted treatment records from 
the U. S. Public Health Service in Miami, Florida.  These 
records show that the veteran was treated In June 1967 for 
pain in the right knee brought on by stress.  An examination 
showed that the joint was cool and not swollen.  There was 
some tenderness at the medial aspect of the upper tibia.  
There was slight crepitation.  Full range of motion of the 
knee joint was apparently limited by pain.  The impression 
was torn cartilage.  He was evaluated later in June 1967.  
The examination showed some patella tenderness.  There was no 
swelling.  There was good range of all movements.  There was 
subjective tenderness.  There was full flexion.  There was 
tenderness to pressure to the infrapatellar region.  X-rays 
were negative.  The impression was possible tendonitis.  

In October of 1967 the records show that the veteran 
complained of soreness in his right ankle.  The veteran 
stated that 3 weeks earlier he had lost his balance and fell 
on his ankle while on his ship.  An examination of the right 
ankle appeared normal except for a slight amount of swelling 
on the lateral side.  The lateral side of the ankle was 
tender to the touch, and the veteran reported a popping sound 
when he walked.  The diagnosis was a possible fracture of the 
calcis or talus of the right ankle.  October 1967 x-rays 
showed that the veteran's right ankle was negative for a 
fracture.  The diagnosis was right heel bursitis, traumatic.  

The April 1969 separation medical examination clinically 
evaluated the lower extremities as normal.  On a medical 
history report, the veteran stated that he was dropped from 
shallow water diver's school due to collapse of his right 
leg.  The veteran described that a doctor told him he had a 
trick knee, and no further treatment took place.  He also 
reported that the incident had happened four times.  He 
stated that the records were not forwarded from the Public 
Health Service in Miami, and that no records were available 
over those instances.  The veteran also reported that he had 
swollen or painful joints and a "trick" or locked knee.

The record shows that the veteran signed a statement to the 
effect that there was no change in his physical condition 
while serving on active duty from June 1965 through June 
1969.  The veteran did list a right knee injury, and an ulcer 
as not being included in the scope of his signed statement.

Private medical records from February 1992 through September 
1995 show treatment for various disorders.  A November 1992 
record shows that the veteran complained of pain in his right 
knee.  He gave a history of cartilage injury. An examination 
of the musculoskeletal system in June 1995 showed no 
mylagias, arthralgia, or rheumatoid arthritis.

An October 1996 statement from the veteran's mother is to the 
effect that the veteran injured his right knee in 1967 and 
his right knee has continued to bother him since that time.  
An October 1996 from the veteran's brother is to the effect 
that the brother served with the veteran during basic 
training.  At the time the veteran experienced pain in his 
right ankle and knee.  His brother indicated that the veteran 
injured his right knee in the shallow water diving school and 
had to drop out.  Since his separation from service the 
veteran had made comment about his right leg.



II. ANALYSIS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 1991).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

III Service Connection for a Right Ankle Disorder

The service medical records show that the veteran was seen on 
several occasions for pain and swell in the right ankle.  
However, x-rays were negative.  Additionally, at the time of 
the separation examination the lower extremities were 
clinically evaluated as normal.  Furthermore, the veteran has 
not submitted any competent medical evidence nor is there any 
competent medical evidence of record, which shows that he 
currently has a right ankle disability.

While the veteran is competent to relate symptoms, and lay 
persons observations, they are not qualified to make medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  Accordingly, without medical evidence of a current 
right ankle disorder, the claim is not well grounded and must 
be denied.  See Caluza, supra.

IV Service Connection for a Right Knee Disorder

The service medical records and the lay statements reflect 
that the veteran was treated for right knee problems during 
active duty.  However, this fact, in and of itself, is 
insufficient to establish a well-grounded claim.  In order to 
have a well-grounded claim there must be competent medical 
evidence of a current right knee disorder, which is related 
to service.  In this regard, the Board notes that the x-rays 
conducted in June 1967 showed no evidence of arthritis.  The 
first post service indication of right knee problems was in 
1992 at which time the veteran complained of pain and a 
history of a cartilage injury was recorded.  This is many 
years following service.  Furthermore, the veteran has not 
submitted any competent medical evidence nor is there any 
competent medical evidence of record, which provides a nexus 
between any right knee disability and his period of service. 
As such, the claim is not well grounded and must be denied. 
well grounded and therefore must be denied.  

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the veteran has been advised of 
the evidence necessary to complete his claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

1.  Entitlement to service connection for right knee 
disability is denied.

2.  Entitlement to service connection for right ankle is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals
	



 

